This court denied an application of the petitioners, Albert W. Hamilton and W. Alonzo Reynolds, Jr., for a writ of mandate to require the Regents of the University of California to re-admit them to the University of California at Los Angeles as students, they having been suspended from the university by reason of their failure and refusal to pursue therein certain compulsory courses in military training prescribed by the Regents of the University of California. Petitioners have filed a petition for rehearing.
[1] The Constitution of the state of California (art. IX, sec. 9) reposes in the Regents of the University of California full powers of organization and government of the university, "subject only to such legislative control as may be necessary to insure compliance with the terms of the endowments of the University and the security of its funds".
[2] By the provisions of the organic act creating the university (Stats. 1868, p. 248, sec. 6), and by the above section of the Constitution, military tactics is expressly required to be included among the subjects which shall be taught at the university. The regents have full power and authority, and it is their duty, to prescribe the nature and extent of the courses to be given, and to determine the question of what students shall be required to pursue them.
[3] We find involved in the cause no violation of rights assured to the petitioners by the Constitution of the United States. (Pearson v. Coale, (Md.) 167 A. 54; Coale v.Pearson, ___ U.S. ___ [54 Sup. Ct. 131, 78 L.Ed. Adv. Ops. 221].)
The petition for rehearing does not contain facts sufficient to entitle petitioners to the relief sought.
Petition for rehearing is denied.
Seawell, J., Shenk, J., Curtis, J., Preston, J., Langdon, J., and Thompson, J., concurred. *Page 665